Exhibit 10.2

                 AMENDED AND RESTATED SUBSIDIARY GUARANTEE AGREEMENT dated as of
February 11, 2005 made by each direct and indirect subsidiary of DREW INDUSTRIES
INCORPORATED, a Delaware corporation, (other than KINRO, INC., an Ohio
corporation, and LIPPERT COMPONENTS, INC., a Delaware corporation (the
“Borrowers”)) that becomes a party hereto as a guarantor hereunder (each, a
“Guarantor”), with and in favor of JPMORGAN CHASE BANK, N.A. (f/k/a JPMorgan
Chase Bank), a national association, as agent (in such capacity, the
“Administrative Agent”) for the Lenders (as defined in the Credit Agreement
referred to below).

                 Reference is hereby made to the Amended and Restated Credit
Agreement dated as of February 11, 2005 (as amended, supplemented, or modified
from time to time, the “Credit Agreement”) among the Borrowers, the financial
institutions party thereto as lenders (the “Lenders”) and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity the “Administrative Agent”).
Terms used herein as defined terms and not otherwise defined herein shall have
the meanings given thereto in the Credit Agreement. Reference is further made to
the Subsidiary Guarantee Agreement dated as of January 28, 1998, (as thereafter
amended and supplemented from time to time, the “Original Subsidiary Guarantee”)
between the Guarantors (other than Lippert Tire & Axle, Inc., a Delaware
corporation) and the Administrative Agent, which instrument the parties agree is
being amended and restated hereby.

                 The Lenders have agreed to make Loans to the Borrowers upon the
terms and subject to the conditions specified in the Credit Agreement. The
obligations of the Lenders to make Loans are conditioned on, among other things,
the execution and delivery by each Guarantor hereunder of a guarantee agreement
in the form hereof.

                 NOW, THEREFORE, in consideration of the foregoing, and for
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

                 Section 1.01.        Definitions; Terms.  References to this
“Agreement” shall be to this Amended and Restated Subsidiary Guarantee Agreement
as amended, supplemented, or otherwise modified from time to time. The term
“Obligations” shall mean, collectively, (a) the due and punctual payment of (i)
the principal of and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans when
and as due, whether at maturity, by acceleration, upon one or more dates on
which repayment or prepayment is required, or otherwise, (ii) each payment
required to be made by the Borrowers under the Credit Agreement in respect of a
Letter of Credit when and as due, including payments in respect of reimbursement
of disbursements, interest thereon and obligations to provide cash collateral
and (iii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Borrowers to one or more of the
Secured Parties under the Credit Agreement or any of the other Loan Documents or
of the Borrowers (or either of them) under or in respect of any Interest Rate
Hedging Agreement now or hereafter in effect, and (b) the due and punctual
performance of all






--------------------------------------------------------------------------------




covenants, agreements, obligations and liabilities of the Borrowers under or
pursuant to the Credit Agreement and the other Loan Documents and under any
Interest Rate Hedging Agreement now or hereafter in effect. References to a
“guarantor” shall include each Guarantor hereunder, the Company, and any other
Person that is a guarantor of any or all of the Obligations, and references to a
“guarantee” shall include this Agreement, the Company Guarantee Agreement and
any other guarantee of any or all of the Obligations by any other Person.

                Section 2.01.      Guarantee.

                                            (a)     The Guarantors hereby,
jointly and severally, unconditionally, absolutely, and irrevocably guarantee
(and hereby reaffirm and continue their guarantees under the Original Subsidiary
Guarantee), each as a primary obligor and not merely as a surety, the due and
punctual payment and performance in full of the Obligations, in each case
strictly in accordance with the terms thereof. In furtherance of the foregoing
and not in limitation of any other right that any Secured Party may have at law
or in equity against any Guarantor by virtue hereof, the Guarantors jointly and
severally agree that upon failure of the Borrowers to pay any Obligations when
and as the same shall become due, whether at maturity, by acceleration, on one
or more dates on which prepayment or repayment is required, or otherwise, the
Guarantors will, without any demand or notice whatsoever, forthwith pay or cause
to be paid to the Administrative Agent or such other Secured Party as is
designated thereby, in cash in immediately available funds, an amount equal to
the unpaid amount of such Obligations. Each Guarantor further agrees that the
Obligations guaranteed by it hereunder may be increased in amount, extended or
renewed, or otherwise amended or modified in any respect, including, without
limitation, as to principal, scheduled repayment, prepayment, interest, fees,
indemnification, compensation, and in any other respect whatsoever, in whole or
in part, without notice or further assent from it, and that it will remain bound
upon this guarantee in respect of such Obligations as so increased, extended,
renewed, amended or modified. Payments by each Guarantor hereunder may be
required on any number of occasions.

                                            (b)     Each Guarantor waives
presentation to, demand for payment from and protest to the Borrowers or any
other guarantor, and also waives notice of acceptance of its guarantee and
notice of protest for nonpayment. The obligations of each Guarantor hereunder
shall not be affected by (i) the failure of any Secured Party to assert any
claim or demand or to enforce any right or remedy against any Credit Party or
any other Person under the provisions of any Loan Document or any other
agreement or otherwise; (ii) any rescission, waiver, forbearance, compromise,
acceleration, amendment or modification of, or any release of any party from any
of the terms or provisions of, this Agreement, any other Loan Document, any
Obligation or any other guarantee or any security interest in respect of the
Obligations (including, without limitation, in respect of any other guarantor,
or any Pledgor or Debtor as either such term may be defined in any Security
Document); (iii) any change in respect of any Credit Party, including, without
limitation, as a result of any merger, consolidation, dissolution, liquidation,
recapitalization, or other change of legal form or status, whether or not
permitted under the Loan Documents; (iv) the release, exchange, waiver or
foreclosure of any security held by any Secured Party for any Obligations or the
invalidity or nonperfection of any security interest securing the




2

--------------------------------------------------------------------------------




Obligations or the guarantee hereunder, or any other defect of any kind
pertaining to any Obligations or any guarantee or collateral security in respect
thereof; (v) the failure of any Secured Party to exercise any right or remedy in
respect of any collateral security for any Obligations or against any Credit
Party, or against any other guarantor of any Obligations; or (vi) the release or
substitution of one or more of the Borrowers or any guarantor; (vii) the failure
of any Person to become a Guarantor hereunder, whether or not required under the
Credit Agreement; or (viii) any other circumstance that might otherwise, but for
this specific agreement of each Guarantor to the contrary, result in a discharge
of or the exoneration of such Guarantor hereunder, it being the intent of the
parties hereto that the obligations of the Guarantors hereunder shall be
absolute and unconditional under any and all circumstances.

                                            (c)     Each Guarantor agrees that
this guarantee constitutes a guarantee of performance and of payment when due
and not just of collection, that it is a primary obligation of such Guarantor,
and that such Guarantor waives any right to require that any resort be had by
any Secured Party to any security held for this guarantee or for payment of any
Obligations, or to any balance of any deposit, account, or credit on the books
of any Secured Party in favor of any Credit Party, or to any other Person or
property. To the fullest extent permitted by law, each Guarantor hereby
expressly waives any and all rights or defenses arising by reason of (i) any
“one action” or “anti-deficiency” law that would otherwise prevent any Secured
Party from bringing any action, including any claim for a deficiency, or
exercising any right or remedy (including any right of set-off) against such
Guarantor before or after the commencement or completion of any foreclosure
action or sale of collateral, whether judicially, by exercise of power of sale
or otherwise, or (ii) any other law that in any other way would otherwise
require any election of remedies by any Secured Party.

                                            (d)     No demand hereunder or
enforcement hereof against any Guarantor shall require any demand or enforcement
against any other Credit Party.

                                            (e)     Each Guarantor agrees that
it shall not make any payment on or in respect of any guaranty securing the
Prudential Notes or other Prudential Debt unless concurrently therewith it shall
make a payment hereunder to the Secured Parties on the Obligations on a pari
passu basis with respect to any such payment on or in respect of any such
guaranty securing the Prudential Notes or other Prudential Debt.

                Section 2.02.      No Impairment of Guarantee. The obligations
of the Guarantors hereunder shall remain absolute and unconditional and shall
not be subject to any reduction, limitation, impairment or termination for any
reason, including without limitation, any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever, by reason of the invalidity,
illegality or unenforceability of the Obligations or of this guarantee (or any
portion or provision thereof or hereof) or otherwise. Without limiting the
generality of the foregoing, each Guarantor specifically agrees that it shall
not be discharged or exonerated, nor shall its obligations hereunder be limited
or otherwise affected by the failure of any Secured Party to exercise any right,
remedy, power, or privilege or to assert any claim or demand or to enforce any
remedy under any Loan Document or applicable law, including, without limitation,
any failure by any




3

--------------------------------------------------------------------------------




Secured Party to setoff or release in whole or in part any balance of any
deposit account or credit on its books in favor of any Credit Party, or by any
waiver, consent, extension, indulgence, modification, or other action or
inaction in respect of any thereof, or by any default, failure or delay, willful
or otherwise, in the performance of any Obligations, or by any other act or
thing or omission or delay to do any other act or thing, by any Person, that
might in any manner or to any extent vary the risk of such Guarantor or that
might but for the specific provisions hereof to the contrary otherwise operate
as a discharge or exoneration of such Guarantor, unless and until the
Obligations are fully, finally and indefeasibly paid in cash.

                Section 2.03.     Security; Waiver. Each of the Guarantors
authorizes the Administrative Agent, the Collateral Agent, and each of the other
Secured Parties to (i) take and hold security for the payment of this guarantee
and/or the Obligations and exchange, enforce, waive and release any such
security, (ii) apply such security and direct the order or manner of sale
thereof as they in their sole discretion may determine and (iii) release or
substitute any one or more endorsees, other guarantors or other obligors or any
collateral. The Administrative Agent, the Collateral Agent, and the other
Secured Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or non-judicial sales, or exercise any
other right or remedy available to them against the Borrowers or any Guarantor,
or any security, without affecting or impairing in any way the liability of the
Guarantors hereunder except to the extent that the Obligations have been fully,
finally and indefeasibly paid in cash. Each of the Guarantors waives any defense
arising out of any such election even though such election operates to impair or
to extinguish any right of reimbursement or subrogation or other right or remedy
of such Guarantor against the Borrowers or any other Guarantor, as the case may
be, or any security.

                Section 2.04.     Continuation and Reinstatement, etc.  The
Guarantors jointly and severally agree that the guarantee hereunder shall
continue to be effective or shall be reinstated, as the case may be, if at any
time payment, or any part thereof, in respect of any Obligation is rescinded or
must otherwise be restored by any Secured Party upon the bankruptcy or
reorganization of any Credit Party, or otherwise.

                Section 2.05.     Subrogation. The Guarantors jointly and
severally agree that throughout the period referred to in clause (ii) of Section
4.02(a) hereof no Guarantor shall (i) exercise, and each hereby waives, any
rights against the Borrowers and any other guarantor arising as a result of
payment by such Guarantor hereunder, by way of subrogation, reimbursement,
restitution, contribution or otherwise, (ii) prove any claim in competition with
any Secured Party in respect of any payment hereunder in any bankruptcy,
insolvency or reorganization case or proceeding of any nature, or (iii) have any
benefit of or any right to participate in any collateral security that may be
held by any Secured Party for the Obligations.

                Section 2.06.     Subordination. The payment of any amounts due
with respect to any indebtedness of any Credit Party now or hereafter owed to
any Guarantor (including, without limitation, any such indebtedness arising by
way of subrogation, reimbursement, restitution, contribution or otherwise in
respect of performance by such Guarantor hereunder) is hereby subordinated to
the prior full, final, and indefeasible payment in cash of all Obligations. If,




4

--------------------------------------------------------------------------------




notwithstanding the foregoing sentence, any Guarantor shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Guarantor as trustee for the Secured
Parties and be paid over to the Administrative Agent on account of and to be
applied against the Obligations, without affecting in any manner the liability
of such Guarantor under the other provisions of this Agreement.

                Section 2.07.     Remedies. The Guarantors jointly and severally
agree that, as between the Guarantors and the Secured Parties, the obligations
of the Borrowers under the Credit Agreement may be declared to be forthwith due
and payable as provided in Article VII of the Credit Agreement (and shall be
deemed to have become automatically due and payable in the circumstances
provided in clause (h) or (i) of said Article VII) for purposes of the guarantee
hereunder notwithstanding any stay, injunction or other prohibition preventing
such declaration (or such obligations from becoming automatically due and
payable) as against the Borrowers and that, in the event of such declaration (or
such obligations’ being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by the Borrowers) shall
forthwith become due and payable by the Guarantors for purposes hereof.

                Section 2.08.     Payment. Each Guarantor hereby agrees that any
Secured Party, at its sole option, in the event of a dispute by such Guarantor
in the payment of any moneys due hereunder, shall have the right to proceed
under New York CPLR Section 3213.

                Section 2.09.     Continuing Guarantee. The guarantee hereunder
is a continuing guarantee, and shall apply to all Obligations whenever arising.

                Section 2.10.     Rights of Contribution. The Guarantors hereby
agree, as among themselves, that if any Guarantor shall become an Excess Funding
Guarantor (as defined below) by reason of the payment by such Guarantor of any
Obligations, each other Guarantor shall, on demand of such Excess Funding
Guarantor, pay to such Excess Funding Guarantor an amount equal to such
Guarantor’s Pro Rata Share (as defined below and determined, for this purpose,
without reference to the properties, debts and liabilities of such Excess
Funding Guarantor) of the Excess Payment (as defined below) in respect of such
Obligations; provided, however, that the payment obligation of a Guarantor to
any Excess Funding Guarantor under this Section 2.10 shall be subordinate and
subject in right of payment to the Obligations in accordance with Section 2.06
hereof. For purposes of this Section 2.10, (i) “Excess Funding Guarantor” shall
mean, in respect of any Obligations, a Guarantor that has paid an amount in
excess of its Pro Rata Share of such Obligations, (ii) “Excess Payment” shall
mean, in respect of any Obligations, the amount paid by an Excess Funding
Guarantor in excess of its Pro Rata Share of such Obligations and (iii) “Pro
Rata Share” shall mean, for any Guarantor, the fraction the numerator of which
is (x) the amount by which the aggregate fair saleable value of all properties
of such Guarantor (excluding any shares of stock of any other Guarantor) exceeds
the amount of all the debts and liabilities of such Guarantor (including
contingent, subordinated, unmatured and unliquidated liabilities, but excluding
the obligations of such Guarantor hereunder and any obligations of any other
Guarantor that have been guaranteed by such Guarantor) and the denominator of
which is (y) the amount by which the aggregate fair saleable value of all
properties of all of the Guarantors exceeds the amount of all the debts and
liabilities (including contingent, subordinated,




5

--------------------------------------------------------------------------------




unmatured, and unliquidated liabilities, but excluding the obligations of the
Guarantors hereunder) of all the Guarantors, determined (A) with respect to any
Guarantor that is a party hereto on the date hereof, as of the date hereof, and
(B) with respect to any other Guarantor, as of the date such Guarantor becomes a
Guarantor.

                Section 2.11.     General Limitation on Guarantee. In any action
or proceeding involving any state corporate law, or any state or Federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 2.01
hereof would otherwise, taking into account the provisions of Section 2.10
hereof, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under said Section 2.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Guarantor, any Secured Party, or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

                Section 2.12.     Other Guarantors. This Agreement shall remain
the unconditional, absolute, and irrevocable obligation of each Guarantor
signatory hereto regardless of whether any other Person (i) becomes a party
hereto obligated as a Guarantor hereunder or otherwise as a guarantor in respect
of the Obligations (whether or not the Credit Agreement requires that such
Person be or become a Guarantor) or (ii) fails to become or ceases to be a party
hereto or otherwise fails to become or ceases to be a Guarantor of the
Obligations (whether or not the Credit Agreement requires that such Person be or
become a Guarantor).

                Section 2.13.     Information. Each Guarantor assumes all
responsibility for being and keeping itself informed of the financial condition
and assets of the Borrowers, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that no
Secured Party has or will have any duty to advise any of the Guarantors of
information regarding such circumstances or risks.

                Section 3.01.     Representation and Warranties  Each Guarantor
represents and warrants that all representations and warranties relating to it
in the Credit Agreement are true and correct.

                Section 4.01.     Amendment; Waiver. No amendment or waiver of
any provision of this Agreement, nor consent to any departure by any Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent with the written consent of the Required
Lenders. Any such waiver, consent or approval shall be effective only in the
specific instance and for the purpose for which given. No notice to or demand on
any Guarantor in any case shall entitle any Guarantor to any other or further
notice or demand in the same, similar or other circumstances. No waiver by any
Secured Party of any breach or default of or by any Guarantor under this
Agreement shall be deemed a waiver of any other previous breach or default or
any thereafter occurring.




6

--------------------------------------------------------------------------------




                Section 4.02.      Survival; Severability.

                                            (a)     All covenants, agreements,
representations and warranties made by the Guarantors herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document (i) shall be considered to
have been relied upon by the Lenders and the other Secured Parties and shall
survive the making by the Lenders of the Loans, and the execution and delivery
to the Lenders of any Notes evidencing such Loans, regardless of any
investigation made by the Secured Parties or on their behalf, and (ii) shall
continue in full force and effect as long as any of the Obligations is
outstanding and unpaid or the LC Exposure does not equal zero and as long as the
Revolving Credit Commitments have not been terminated.

                                            (b)     Any provision of this
Agreement that is illegal, invalid or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without invalidating the remaining provisions
hereof or affecting the legality, validity or enforceability of such provisions
in any other jurisdiction. The parties hereto agree to negotiate in good faith
to replace any illegal, invalid or unenforceable provision of this Agreement
with a legal, valid and enforceable provision that, to the extent possible, will
preserve the economic bargain of this Agreement, or to otherwise amend this
Agreement to achieve such result.

                Section 4.03.     Successors and Assigns. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of any Credit Party that are contained
in this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. No Credit Party may assign or transfer
any of its rights or obligations hereunder except as expressly contemplated by
this Agreement or the other Loan Documents (and any such attempted assignment
shall be void).

                Section 4.04.     GOVERNING LAW. THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO CHOICE OF, OR CONFLICT OF LAW PRINCIPLES.

                Section 4.05.     Headings; Interpretation. The Article and
Section headings in this Agreement are for convenience only and shall not affect
the construction hereof. The rules of interpretation of Section 1.03 of the
Credit Agreement shall apply to this Agreement.

                Section 4.06.     Notices. Notices, consents and other
communications provided for herein shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 9.01 of the
Credit Agreement. Communications and notices to any Guarantor shall be given to
it at its address set forth in Schedule A hereto.

                Section 4.07.     Counterparts; Additional
Guarantors.     (a)     This Agreement may be executed in separate counterparts
(telecopy of any executed counterpart having the same effect as




7

--------------------------------------------------------------------------------




manual delivery thereof), each of which shall constitute an original, but all of
which, when taken together, shall constitute but one Agreement.

                                               (b)     Upon execution and
delivery after the date hereof by the Administrative Agent and a Subsidiary of
the Company of an instrument in the form of Exhibit 4.07(b) hereto, such
Subsidiary shall become a Guarantor hereunder with the same force and effect as
if originally named as a Guarantor herein. The execution and delivery of such
instrument shall not require the consent of any Guarantor hereunder. The rights
and obligations of each Guarantor hereunder shall remain in full force and
effect notwithstanding the addition of, or the failure to add, any new Guarantor
as a party hereto, in each case whether or not required under the Credit
Agreement.

                Section 4.08.      Right of Setoff.  Each Guarantor hereby
agrees that if an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender or Affiliate to
or for the credit or the account of any Guarantor against any of and all the
obligations of such Guarantor now or hereafter existing under this Agreement or
any other Loan Document held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or such other Loan
Document and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have.

                Section 4.09.      Jurisdiction; Consent to Service of Process.

                                            (a)     Each Guarantor hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent, or any other Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement
against any Guarantor or its properties in the courts of any jurisdiction.

                                            (b)     Each Guarantor hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in the preceding paragraph. Each of the
parties hereto hereby




8

--------------------------------------------------------------------------------




irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

                                            (c)     Each party to this Agreement
irrevocably consents to service of process in the manner provided for notices in
Section 4.06. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

                Section 4.10.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK.]




9

--------------------------------------------------------------------------------




                 IN WITNESS WHEREOF, the parties hereto have caused this Amended
and Restated Subsidiary Guarantee Agreement to be duly executed and delivered by
their respective officers or representatives as of the day and year first above
written.

 

                        LIPPERT TIRE & AXLE, INC.                        
                                By: /s/ Fredric M. Zinn  
      —————————————————         Name: Fredric M. Zinn         Title:   Vice
President                                      KINRO HOLDING, INC.           
                              By: /s/ Fredric M. Zinn         —————————————————
        Name: Fredric M. Zinn         Title:   Chief Financial Officer
                                                    LIPPERT TIRE & AXLE HOLDING,
INC.                                           By: /s/ Fredric M. Zinn  
      —————————————————         Name: Fredric M. Zinn         Title:   Chief
Financial Officer                                        LIPPERT HOLDING, INC.
                                                        By: /s/ Fredric M. Zinn
        —————————————————         Name: Fredric M. Zinn         Title:   Chief
Financial Officer                                                             
KINRO MANUFACTURING, INC.                                              
                 By: /s/ Fredric M. Zinn         —————————————————        
Name: Fredric M. Zinn       Title:   Vice President




10

--------------------------------------------------------------------------------




 

  LIPPERT COMPONENTS MANUFACTURING, INC.                               
                    By: /s/ Fredric M. Zinn         ——————————————————————  
      Name:  Fredric M. Zinn         Title:    Vice President                  
                       KINRO TEXAS LIMITED PARTNERSHIP                    
               By: KINRO MANUFACTURING, INC.,     its general partner
                                 By: /s/ Fredric M. Zinn       ———————————————  
    Name: Fredric M. Zinn       Title: Vice President                     
                   KINRO TENNESSEE LIMITED PARTNERSHIP                
                    By: KINRO MANUFACTURING, INC.,       its general partner
                                  By: /s/ Fredric M. Zinn       ———————————————
      Name: Fredric M. Zinn       Title: Vice President                    
            LIPPERT TIRE & AXLE TEXAS LIMITED PARTNERSHIP                     
                By: LIPPERT COMPONENTS MANUFACTURING,
INC.,  its general partner                                    By: /s/ Fredric M.
Zinn       ———————————————       Name: Fredric M. Zinn       Title: Vice
President

 




11

--------------------------------------------------------------------------------




  LIPPERT COMPONENTS TEXAS LIMITED PARTNERSHIP                         

By:  LIPPERT COMPONENTS MANUFACTURING, INC.,
        its general partner                                  

  By: /s/ Fredric M. Zinn        ———————————————         Name: Fredric M. Zinn  
      Title:   Vice President                              

  BBD REALTY TEXAS LIMITED PARTNERSHIP                        

By:  KINRO MANUFACTURING, INC.,         its general partner            
            

  By: /s/ Fredric M. Zinn        ———————————————          Name: Fredric M. Zinn
         Title:   Vice President                      

  LD REALTY, INC.                                     By: /s/ Fredric M. Zinn
      ———————————————         Name: Fredric M. Zinn         Title:   Vice
President                          LTM MANUFACTURING, L.L.C.              
               By: /s/ Fredric M. Zinn       ———————————————         Name:
Fredric M. Zinn         Title:   Vice President




12

--------------------------------------------------------------------------------




 

  COIL CLIP, INC.                          By: /s/ Fredric M. Zinn
      ———————————————         Name: Fredric M. Zinn       Title:   Chief
Financial Officer                              ZIEMAN MANUFACTURING COMPANY
                                 By: /s/ Fredric M. Zinn       ———————————————  
      Name: Fredric M. Zinn       Title:   Vice President              
               JPMORGAN CHASE BANK, N.A.   as Administrative Agent            
              By: /s/ Florence M. Reap       ———————————————         Name:
Florence M. Reap         Title:   Vice President




13

--------------------------------------------------------------------------------